itiferka Decision #1548

•

MAW= M/V . "PActsza• OCEAN"

In Fine Proceedings
.

DET-10/10.82-.

' Decided by Board January 7, 1966'
Pine under section 254(a) (1), Immigration and Nationality Act, for failure
to detain on board an alien crewman until inspected by an immigration officer, does not lie for merely failing to present a crewman tor inspection;
position of fine under section 254(a) (1) places on the Government the burden of establishing by affirmative evidence that the crewman did, in fact,
leave the vessel before be was inspected:
Jr BE:

BIJI, 'PACIFIC OCEAN,", which arrived at the port of Detroit, Michigan, from foreign, on September 26, 1565. Alien crewman involved.:
Almerindo Adrian°.
•

'

This appeal is directed to..an administrative penalty of $200, $1000
mitigated , to the extent of $800, which the District Director at
. Detroit has ordered imposed. on the vessel's .Master,. Eric L. Vogel,
and/or its agents, Compass Agencies, Inck for failure to detain the
above-namkd alien crewman aboard the vessel at all times until he
had been inspected. by an immigration 'officer. The basic claim here
is that...the. District Director erred in permitting s!.., fine to stand in any
amount.

Mile this vessel was docking in Detroit at.approximatelY 6 p.m. on.
September 26, 1965, the Chief Mate .ordered the Boatswain to inform the crew that it was to stand immigration:inspeetion. During
the period the ship was docking, an immigration 'Aber' was standing
on the pier 'Waiting to board. the vessel•:to inspect its crew. Xinutes
after the ship docked, he came aboard. Also, within minutes after the
ship docked a crew member was placed 'at the gangway .. HOwever,
the subject crewman a 23-year-old native and citizen of Brazil, was
not presented,to the boa
rding immigration officer for inspection. The
ship's radio operator, who acted: as interpreter and had the crewmen's passports in his possession, checked the vessel for a period of
about 45 minutes and reported back to the immigration officer -that he
could not find this crewman aboard, and that some other member of
the crew had indicated he had overheard the crewman here involved
475

Interim Decision #1548,
expressing a desire to go ashore to the nearest bar and get a drink.
The fact that he could not be found on the ship was then reported to
the captain, who sent two members of the crew ashore to try to locate this crewman. They searched for approximately one hour without success. However, the crewman reported to duty -at 0 a.m. the
following morning. Insofar as the record shows, he sailed foreign
with his ship.
The District Director draws an adverse inference from the following facts: the crewman was not presented for inspection to an immigration officer on the vessel's arrival; a 45-minute search of the vessel by two fellow crew members failed to locate him; and an unknown member of the crew stated that this crewman had indicated
a desire to go ashore for a drink. The carrier, on the other hand, has
submitted an affidavit from the crewman concerned in which he
states that when he finished his tour of duty just prior to docking
and immigration inspection he went to his cabin, got a. fish line, and
went directly to the forecastle; that he fished there for about four
hours; that he caught six fish; that he then went to the -galley- and
cooked them and ate them; that he did not see any crew members in
the galley because most of them were ashore at that time; and he
then returned to his cabin and went to sleep until 6 a.m. the follow-

ing morning when he reported for duty. The carrier has also submitted an affidavit from a seaman" aboard this ship who has stated
that lie went on duty at the gangway at 6:05 p.m. on. the date of the
vessel's arrival, remained on duty there until 7 a.m. the following
morning and that during such period he did not see the crewman
here involved either leave or board the ship. In addition, the carrier has submitted an affidavit from the Chief Mate who has stated
that when the ship docked he directed the BOatswain to inform the
crew to stand immigration inspection; that a. guard was posted at

the gangway as soon as the ship docked; and that the boarding immigration officer was standing on the dock as the ship .arrived.
Finally, the appellant has submitted an affidavit from the vessel's
radio operator who assisted the boarding immigration officer in
which he states that it was dark when he was searching the ship.
and therefore difficult to see on parts of the deck; that the entire
deck was not searched because•t did not seem that the crewman here
in question Would be out on deck at that hour; and that the crewman for whom the search was being conducted had been fishing
behind the anchor wench on the forecastle Where he could not have
been seen from the bridge or the deck. •
We think that the foregoing evidence of record submitted by the
carrier clearly overcomes the inferepcs drawn by the District Direc476

Interim Decision #1518
tor. Accordingly, and for the following reasons, we agree that the
fine has been improperly ordered imposed in this case.
Statutes enforcing penalties are to be strictly construed (Rederidetiebolaget Nordatiernen v. United States, 61 F. 2d 808). Section
254(a) (1) of the Immigration and Nationality Act imposes a fine
for failure to detain an alien crewman until he is inspected by an
immigration officer. Only by extremely loose construction of that
section could it be held that a fine will lie for merely failing to present him for inspection. We believe that such a holding is not valid.
Consequently, before a fine may be imposed under that section, the
burden is on the immigration authorities to establish by affirmative
evidence that the crewman did, in fact, leave the vessel before he was
inspectP-d.i

We appreciate the difficulties encountered by the Service in achieving effective enforcement of the law under such circumstances, but
the remedy, if any, lies elsewhere than with this Board. We find,
ourselves compelled to conclude, by reason of the language of the
law and controlling precedents, that the Service has the burden of
establishing a violation here which it has not met. If this leaves a

loophole in the law, we have no power to plug it.
No evidence has been introduced showing that this crewman left
the ship and went ashore in the United States. Since no such•showing has been made, it cannot be found that a violation of section
254(a) (1) has been established. The appeal will, therefore, be sustained.
Finally, if the crewman had not sailed foreign with_ his ship, then
the provisions of section 254(b) of the statute would have been op-

erative. Under such circumstances, a. prima facie case for imposition
of a fine based on the failure to detain him for inspection would have
been established without the necessity of obtaining evidence that he

had, in fact, left the ship. In view of 'the foregoing, however,, it is
clear that section 254(b) of the statute is inapplicable here.
ORDER: It is ordered that the appeal be sustained and that no
.fine be imposed.
'Our ruling to this effect herein is consistent with decisions we have handed
down previously in the unreported cases of theSS "Astatine," F-0502/125, BIA,
1/28/55; and SS "Port Saint John," F-0300/8112, BIA, 5/23/57

477

